 MEAT CUTTERSLOCAL 540Amalgamated Meat Cutters and Butcher Workmen ofNorth America,Local 540,AFL-CIO(Kroger MeatPlant)and Packerland Packing Company of Texas,Inc. Case16-CC-505July 22, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn April 15, 1975, Administrative Law JudgeJames T. Barker issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and Charging Party filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Amalgamated MeatCutters and Butcher Workmen of North America,Local 540, AFL-CIO, Dallas, Texas, its officers,agents, and representatives, shall take the action asset forth in the said recommended Order.iThe Administrative Law Judge,in that portion of his Decision entitled"Conclusions," referred to the testimonyof one Bethel,an employee ofKroger,whichrevealed Respondent's stewards had instructed some of itsmembersnot tounload Packerland meat. Therecord,which by stipulationof the parties consists of the record developed in the 10(l) action brought inUnited States District Court for the Northern Districtof Texas,reveals thatBetheldid not testifyin that proceeding.The Administrative Law Judgeapparentlyinadvertently based his conclusions as to "Bethel's testimony"on the testimony of General Counsel's witness Buergler,who related thefacts surrounding the conversationwhich occurredimmediatelyprior to themass walkout of employees on the morning of October17, 1974,in whichBethel was a participant.Because Buergler's testimony as to what Bethelsaid was not contradictedwe conclude,in agreementwith the Administra-tive Law Judge,that stewards had instructed some of Respondent's mem-bers, who were performing"lugging"tasks, not to unload Packerland meat.DECISIONSTATEMENT OF THE CASE331JAMES T.BARKER,Administrative Law Judge: This case isbefore me upon an all-party stipulation dated December10, 1974.' By virtue of the stipulation, a further hearingbefore me was waived, and it was agreed by the parties thatthe record previously developed on December 4, in thecase ofEdwin Youngblood, Regional Director of the Six-teenthRegion of the National Labor Relations Board, TheAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, Local 540, AFL-CIO,Civil Action No. C-3-74-1131-F, heard in the United States District Court for theNorthern District of Texas, Dallas Division, would serve asthe basis for his decision on the issues raised by the allega-tions of the complaint and notice of hearing which theRegional Director of the National Labor Relations Boardfor Region 16 had issued on November 13, pursuant to acharge filed on October 17 by Packerland Packing Compa-ny of Texas, Inc., hereinafter called Packerland. By theterms of the stipulation, the parties preserved their right toseek review of the decision to be issued by me upon theproper filing of exceptions. Each of the parties timely filedbriefs with me.Upon the entire record in this case,' I make the follow-ing:FINDINGS OF FACT1. JURISDICTIONPackerland Packing Company of Texas, Inc., is a whollyowned subsidiary of Packerland Packing Company, Inc.,of Green Bay, Wisconsin. At the Green Bay, Wisconsin,facility ismaintained a complete beef slaughtering, fabri-cating,and boning operation. Subsidiary operations aremaintainedat Pampa, Texas, and at Chippewa Falls, Wis-consin. At the Pampa, Texas, facility is maintained a beefslaughteringoperation.In the course and conduct of its operations, Packerlandannually receives meat and meat products from outside theState of Texas valued in excess of $50,000, and annuallyships products outside the State of Texas valued in excessof $50,000.The Kroger Company, hereinafter called Kroger, is acorporation organized and existing by virtue of the laws ofthe State of Ohio, and has its principal office in Cinncinna-ti,Ohio.Kroger maintains and operates retail foodstores in sev-eral Statesof the UnitedStates, including the State of Tex-as; and at relevant times has operated a meat warehouselocated in Irving, Texas, from whichmeat isdistributed toiUnless otherwise specified, all dates refer to the calendar year 1974.2The transcript of the December 4 court proceedings reveals that WilliamBrynda, John Buergler, and John Rodriquez appeared and testified as wit-nesses.Additionally, by virtue of their written stipulation, the parties agreedthat Fred W. Tilson and Willie Lopez appeared in the United States DistrictCourt on Decembet 4 and were at that time sworn to testify as witnesses.The record before me indicates that neither Tilson nor Lopez was actuallycalled to the witness stand to testify219 NLRB No. 46 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDpoints throughout the State of Texas and to other States ofthe UnitedStates.In the operation of its business, Kroger annually receivesgoods and materials consisting principally of meats andgrocery products from outside the State of Texas, valued inexcess of$50,000, and annually ships products outside theState of Texas valuedin excessof $50,000.Upon the foregoing evidentiary and stipulated facts ofrecord, I find that, at all times material herein, PackerlandPacking Company of Texas, Inc., and The Kroger Compa-ny have been employers engagedin commerceand in oper-ations affecting commerce within the meaning of Section2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAmalgamated Meat Cutters and Butcher Workmen ofNorth America, Local 540, AFL-CIO, herein called Re-spondent or the Union, is now, and has been atall timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principalissuein this case is whether Respondentmay be held to have engaged in a secondary boycott inviolation of Section 8(b)(4)(i) and (ii)(B) of the Act by rea-son of the alleged refusals by its members on October 17and 18 to process, transport, or otherwise handle or workon meat products of Packerland scheduled and availablefor delivery at the Irving, Texas, meat warehouse of Kro-ger.A subsidiaryissueiswhether Respondent may lawfullybe held responsible for inducing and encouragingitsmem-bers employed by Krogerto engagein said refusal orwhether said refusal resulted from the spontaneous deci-sion of the employees themselves.B. Relevant Facts1.The settingAt material times the Respondent has been certified asthe collective-bargaining representative of employees em-ployed at the Irving, Texas, meat plant of Kroger. TheIrving facility is the only meat processing plant operatedby Kroger in the State of Texas. Meat is supplied from theIrving plant to approximately 110 retail facilities of Krogersituated primarily within the State of Texas. Meat productsfrom supplier are received at the Irving plant for pro-cessing and for reshipment to Kroger stores.The Irving facility is under the immediate direction ofPlant Manager William Brynda. At relevant times, approx-imately 90 employees who are members of Respondentwere employed on the day shift, in job categories responsi-ble for the unloading, handling, and processing of meatwhich comes into the Kroger Irving facility. Three mem-bers work in the box cooler and do not -perform dutiesrelating to the unloading, handling, and processing proce-dures. On October 17 and 18 two shiftswerebeing worked,but only the day shift, whichterminatesat 4 p.m., wasinvolved in the incidents pertinent herein.In October Fred Tilsonwas serving as business represen-tative of Local 540 and John Rodriquez was serving in thecapacity of acting chief shop steward. Willie Lopez wasassistanttoRodriquez and both Rodriquez and Lopezwere employed as rank-and-file employees by Kroger.Respondent and Kroger have been parties to a collec-tive-bargaining agreementat all times pertinent herein. Theagreementcontains,inter alia,the following provision:The companyrecognizesthe right of the Union to des-ignatea chief steward and a steward in each depart-mentto handle such unionbusinessas from time totime maybe delegated to them by the Union so longas their dutiesdo not interfere with their regular workassignments.Local 540 has no contractual relationship with Packerland.Each shipment of meat coming into the Kroger plant isaccompanied by a shipping invoice. It is normal procedurefor the driver of the delivery vehicle, upon arrival at theKroger plant, to bring the shipping invoice into an officearea towhich Rodriquez, the union steward,has access.Additionally, eachmeatcarcass containedin a shipment isstamped with an identifying number visible to any experi-enced individual handling the meat shipment.The ButcherWorkmanispublishedmonthly by theButcherWorkman Educational and Benevolent Associa-tion, Inc., an affiliate of the International Union. Theconstitution of the International designates the Interna-tional secretary-treasurer as the editor and publisher of itsofficial journal, and the constitution directs that the officialjournal must be edited in "conformity" with the principlesof "the International Union."In the October 1974 issue ofThe Butcher Workman,em-phasis and highlightweregiven to a strike of Local 444members againstPackerland at its Chippewa Falls, Wis-consin,plant. Textual and pictorial material appears in thetwo-pagearticlewhich contains the followingstatement at-tributed to the secretary of Local 444:We want you to know that without your financial andmoral support, we on the picket line would have beendeadlong ago.We hope that you will continue yourunselfish support of our militant strikers, not only fi-nancially but most of all, you can help us by boycott-ing thescab Packerlandmeatproducts,aswell asPackerland hides and by-products in your area.Accompanying the article and prominently highlightedwas the following;SUPPORT BOYCOTTAGAINSTPACKERLANDPRODUCTSPackerland Scab Producedproducts bear the followingUSDA Inspection Numbers:Green Bay, Wis. 562 and 562-BChippewa Falls, Wis. 562-APampa, Tex.(Western Beef Packing) 2267 MEATCUTTERS LOCAL 5403332.The events of October 16At approximately 10 a.m. on October 16 a shipment ofmeat from Packerland's Pampa, Texas, plant arrived at theshipping dock of Kroger in Irving, Texas. The meat con-tained the identification mark of the Pampa plant of Pack-erland. Soon after the arrival of the meat at the Krogerplant, John Rodriquez and Willie Lopez came to the officeofWilliam Brynda, and Rodriquez informed Brynda thatthe employees would not touch the meat. Brynda asked thereason for this and Rodriquez stated that the meat wasfrom Packerland. He asserted that the Union had a con-tract dispute with Packerland. Brynda asked Rodriquez tofind out the location and nature of the trouble or labordispute, and whether it applied to the Pampa establishmentand involved the meat shipment under discussion. Rodri-quez responded by giving Brynda the identification num-bers of three of Packerland's plants, including the Chippe-wa Falls plant. The Packerland plant at Pampa, Texas, wasnot included in the identification numbers given Brynda byRodriquez. Rodriquez was not more explicit.At this point in time, Rodriquez left Brynda's office forthe ostensible purpose of making a telephone call. Bryndawent out into the yard and caused the seal on the truckbearing the shipment to be opened. Brynda inspected thecarcasses contained therein and they bore the identifica-tion number of the Pampa,Texas,plant of Packerland.Thereupon, Brynda called Rodriquez back into his officeand informed Rodriquez that thecarcassesbore the identi-fication stamp of the Pampa, Texas, establishment, andnoted that that identification number was not listed amongthose which Rodriquez had earlier given him identifyingthe Packerland plants enmeshed in the labor dispute withMeat Cutter Locals. Rodriquez responded that this did notmatter. He stated that Packerland was involved in a labordispute,and no matter where the dispute was, the meatcould not be unloaded. Lopez was present and registeredno dissent. Brynda informed Rodriquez and Lopez that hewould get in touch with the Cincinnati office of Kroger.Brynda contacted the Cincinnati office and was instructedto await instructions.3During the course of the morning, Brynda contactedFred Tilson, business representative of the Local 540. Til-son came to the plant and spoke with Brynda in the pres-ence of Rodriquez, Lopez, and Holmes, a rank-and-fileemployee and member of the union negotiating committee.Brynda informed Tilson that the shop steward had toldhim that the employees could not "touch the meat" be-cause of some labor dispute that Packerland had with theUnion.Brynda suggested that since the shipment of beefwas already on the premises that it be unloaded and thatdiscussions be undertaken with the "general office" aboutpurchasing meat supplies for Kroger from another packinghouse in order to avoid any further labor problems. Tilsonasked Brynda if he could guarantee that the discussions3In the meantime,Brynda called the trucking concern and informed thetrucker that the seal of the truck had been broken and it was agreed thatBrynda would reseal the truck.would be successful and Brynda asserted that all he coulddo was make the request.At this juncture in the meeting, the conversation turnedto some grievances involving the absence or tardiness ofthree employees. Holmes interjected a grievance coveringthe suspension of a fourth employee. Each grievance per-tained to incidents antedating the Packerland meat deliv-ery problems.At this point, the union representatives left Brynda's of-fice and Brynda placed a call to the general office inform-ing his superiors about the meeting and the proposal whichhe had made. Brynda also asserted that the meeting hadfeatured the discussion of certain grievances which werepending. Brynda was instructed not to discuss grievancesin connection with the issue pertaining to the unloading ofthe Packerland meat.At the completion of the call Brynda went out into theplant and conveyed his instructions to Tilson, Rodriquezand Lopez. Brynda again suggested that the meat be un-loaded and promised that he would again submit to thebuying department of Kroger the suggestion to purchasemeat froma packer other than Packerland. The union rep-resentativemade no response to Brynda and the matterrested there. At this point in time, the truck containing thePackerland meat had been backed up to the loading dockand was in a position to be unloaded. No mention of awalkout by employees was broached and no further refer-ence to the pending grievances was made at this time.On the afternoon of October 16, Rodriquez approachedBrynda and inquired what the Company was going to dowith the load of meat. Brynda stated that he was awaitinginstructions from the general office. Brynda did not hearfrom the general office until late in the evening, and in themeantime,no effort was made to unload or otherwise re-move the meat from the truck. Later, at approximately 10p.m., Brynda received instructions to go forward with theunloading of the meat the following day. During the nightthe loaded truck remained on the premises but was re-moved from the dock area.3.The events of October 17Early on themorning ofOctober 17, Brynda and JohnBuergler,attorney for Packerland,met inBrynda's office.In substance, Buergler asked Brynda what determinationhad been made with respect to the meat delivery, andBrynda informed Buergler that the employees had refusedto touch the meat. Brynda gave Buergler a summary of theevents which had transpired between him and the unionsteward.Brynda assured Buergler that he knew nothingthat would indicate that the meat did not conform to qual-ity specifications or was in any manner unfit for delivery.Brynda also informed Buergler that he had been instructedby his superiors to have the meat unloaded.Soon thereafter,Rodriquez and Lopezcame toBrynda'soffice seeking to converse with Brynda. Brynda invitedthem into his office. Present were Buergler and some fore-men of the Company. Rodriquez and Lopez inquired whatthe Company was going to do with the Packerland meat.Brynda stated that he had been instructed to unload themeat and he added that he intended to see that this instruc- 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion was carried out. Rodriquez and Lopez answered thatthey could not touch the meat. They characterized themeat as "scab meat."Brynda statedthat the meat had tobe unloaded. Rodriquez and Lopez reiterated that theywould not touch the meat. At this point in the meeting,Buergler introduced himself to Rodriquez and Lopez andidentified himself as the attorney for Packerland. There-upon,Buergler asked if he was correct in his understandingthatRodriquez and Lopez were refusing to unload thePackerland meat.They statedthat his understanding wascorrect and asserted that the meat was "scab meat." There-upon,Buergler againasked if he correctly understood thatthey wererefusingto touch or process or handle the Pack-erland meat. Rodriquez and Lopez again stated that hisunderstanding was correct and asserted that they wouldnot touch the meat.In context with this discussion, Buer-gler inquired if Local 540 had a dispute with Kroger. Lopezand Rodriquez assured Buergler that the local had none.Thereupon, Buergler stated that, in his opinion, they wereengaging in a secondary boycott and that, if they persisted,he would file an unfair labor practice charge. Buergler add-ed that Rodriquez and Lopez should call Tilson and in-form him what they were doing. Rodriquez and Lopez an-swered, in substance, that this would be unnecessarybecause the matter had already been discussed. The meet-ing ended and no immediate effort was made to unload thesupply of meat.However, in the meantime, the truck containing thePackerland meat had been backed into position at the dockand was available for immediate unloading. After anelapse of time, Brynda went to the dock foreman and in-formed him that the truck containing the Packerland meatshould be the next truck to be unloaded. At this point intime, Rodriquez passed by and Brynda asked him if he hadcalled Tilson. Rodriquez answered that he had not done soand againinquired what was going to be done with thePackerland beef. Brynda stated that the meat was going tobe unloaded and Rodriquez again asserted that "we can'ttouch the meat." Brynda answered that the meat had to beunloaded and that if the employees did not undertake tounload it, disciplinary action in the form of suspensionwould be taken.Rodriquez was adamant in his assertionthat the employees could not undertake to unload themeat.By this time,allwas in readiness to accomplish theunloading task and Brynda gave the direction to go for-ward with the unloading. Rodriquez and Lopez were bothpresent and knew that the order had been given. Addition-ally, Bethel, a lugger-a member of the Union-was stand-ing by and heard the direction.4 The lugger asked whatwould happen if the meat was not unloaded and Bryndareiterated his statement that disciplinary action in the formof suspension would be undertaken. Bethel responded,"The shop stewards told us not to unload the meat."Thereupon, Bethel, Rodriquez, and Lopez walked off thedock. As they departed, one of them whistled loudly andone of them said,"Let's go."Immediately thereafter, ap-proximately 90 employees left the building and only threeemployees, whose normal duties did not include the han-°Luggers perform unloading functions at the dock.dling or processing of the meat, remained. Rodriquez, Lo-pez, and Bethel had circulated among the employees be-tween the time they left the dock and the time the walkoutwas accomplished. As the employees left the building, theywere orally informed that disciplinary action would be tak-en againstthem if they left. This did not deter them. Noimmediate disciplinary action was taken against any indi-vidual.Soon afterthe walkout, Brynda called Tilson and in-formed him that the employees had walked out. Tilson re-sponded that he had told them not to do anything of thatnature. He inquired into the whereabouts of the employeesand Brynda stated that he assumed that they had gone tothe union hall. Tilson answered that as soon as he couldlocate the employees, he would instruct them to return towork. Tilson stated he saw no need for disciplinary actionto be taken by Brynda and asserted that he expected Bryn-da would take none. Brynda did not answer. Within ap-proximately 2 hours, the employees returned to the plant,and by 1 p.m. nearly all of them had come back to theplant premises.However,none of them commenced imme-diately to perform work tasks.In the meantime, the timecards of all employees whohad walked out had been pulled. Pursuant to instructions,foremen were designated to return the timecards to em-ployees who approached them and made-a request for theirreturn. By 2 p.m., approximately 4045 of the 90 employeeshad picked up their timecards. The balance of the contin-gent of 90 remained off duty until the following day.However, in the interim, during the early afternoon ofOctober 17, Brynda read to the employees a preparedstatement to the effect that Rodriquez, Lopez, and the lug-ger, Bethel, would be suspended as a result of their role inthe walkout. At this point approximately 40 of the employ-ees present again walkedout.As a result, Brynda calledTilson and told him the nature of the disciplinary actionwhich he had announced and informed Tilson that approx-imately 40 employees had again left the plant premises.Tilson responded that he had sent the employees back as-suming there would be no disciplinary action. He assertedthat Brynda had given him that assurance. Brynda statedthat he had not done so, but that he, Tilson, had suggesteddiscipline be withheld. Tilson indicated his agreement withBrynda's version.Thereafter, at approximately 3 p.m. the Packerland meatwas unloaded by approximately four employees, two ofwhom had participated in the initial walkout.At approximately 3:30 pm. Brynda again spoke with Til-son. Tilson had come to the plant parking area accompa-nied by Rodriquez and Lopez. Upon learning of Tilson'spresence,Brynda invited Tilson into his office, but did notinviteRodriquez or Lopez to enter upon plant premises.Tilson refused to meet with Brynda unless Rodriquez andLopez were present, and, in due course, they too were invit-ed to Brynda's office. A meeting transpired which was at-tended by Tilson, Rodriquez, Lopez, the chairman of acommitteeof Local 540,and a business representative ofLocal 540. The topic of the discussion was the disciplinaryaction which Brynda had undertaken. Tilson asserted thathe could not agree to Brynda's actions and the discussionof the lengthy meeting centered around that topic. During MEAT CUTTERS LOCAL 540the course of the meeting a representative from theCompany's divisional office joined the meeting, and thedisciplinary action, and the events leading up to it, wereagain discussed in detail.As theparties discussed matters,Brynda asked Tilson if he had instructed "his people" tounload the meat. Tilson answered in the affirmative andBrynda asked why they did not do so. Tilson responded,"They are the people, they are the union."4. Further relevant evidenceOn October 18, all employees returned to work exceptfor Rodriquez, Lopez, and Bethel, who remained on sus-pension. At the time of the hearing, no deliveries of Packer-land meat other than that of October 16 had been receivedat the Kroger facility in Irving, Texas. There is no indica-tion in the record that, in point of fact, Kroger had placedfurther orders with Packerland.John Buergler credibly testified that in his capacity asattorney for Packerland, and as an outgrowth of his in-volvement in the nationwide labor negotiations on behalfof Packerland, he had knowledge of a labor dispute involv-ing Local 540 and Safeway in Dallas, Texas. It wasBuergler's credited and undisputed testimony that this dis-pute was a direct outgrowth of the inability of Packerlandand the International, and its affiliated local in ChippewaFalls,Wisconsin,to agree upon economic issues during thecourse of the contract negotiations.Buergler further credi-bly testified that he had direct knowledge of two other la-bor disputes involving difficulty in the supply and deliveryofmerchandise,arising inOklahoma and Pennsylvaniaand involving affiliated locals other than Local 540.There is no evidence of record to suggest that the disputebetween Packerland and the Meat Cutters in ChippewaFalls,Wisconsin,was other than a disagreement arisingover economic issues during the course of collective-bar-gaining negotiations.ConclusionsSection8(b)(4) of the Act makesit anunfair labor prac-tice for a union:(i) to engage in, or to induce or encourageany indi-vidual . . .to engage in, a strike or refusal in thecourse ofhis employmentto use,manufacture, pro-cess, transport,or otherwise handleor work on anygoods,articles,materials, or commodities,or to per-form any services;or (ii)to threaten,coerce, or re-strain any person . . . where in either case an objectthereof is:11(B) forcing or requiring any person to cease using,selling,handling,transporting, or otherwise dealing inthe products of any other producer, processor, ormanufacturer,or to cease doing business with anyother person,.... ProvidedThat nothing containedin this clause(B) shall be construed to make unlawful,where not otherwise unlawful, any . . . primary pick-eting.335These provisions reflect "the dual congressional objec-tives of preserving the right of labor organizations to bringpressure to bear on offending employers in primary labordisputes and of shielding unoffending employers andothers from pressures in controversies not their own."N.L.R.B. v. Denver Building and Construction Trades Coun-cil,341 U.S. 675, 692 (1951). The mere showingof a refusalto handle goods, absent encouragement or direction by aunion agent is not sufficient to sustain the burden of theGeneral Counsel in a Section 8(b)(4)(B) case,N.L.R.B. v.Local 815, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, Independent:(Montank Iron & Steel Corp.),290 F.2d 99 (C.A. 2, 1961).However, the words "induce and encourage" are broadenough to include in them every form of influence andpersuasion,International Brotherhood of Electrical Workers,Local 501 v. N.L.R.B.,341 U.S. 694 (1951) 701-702, and itiswellestablished that union involvement in a proscribedactivitymay take various tacit and subtle forms and be aseffective as forthright intervention in achieving unlawful orimproper objectives; see e.g.,United States v. InternationalUnion, United Mineworkers of America,77 F.Supp. 563, 566(D.C.D.C.). Similarly well established is the principle that aunion may be found responsible for the actions and con-duct of its stewards if the union acquiesces in a pattern ofconduct undertaken by its stewards in furtherance of over-all union objectives, and if the conduct of its designatedofficials is such as to have the effect of ratifying said ac-tions.SeeLocal 545, International Union of Operating Engi-neers,AFL-CIO (Joseph Saraceno & Sons, Inc.)161 NLRB1114, 1119 (1966);Local 25, International Brotherhood ofElectricalWorkers, AFL-CIO (New York Telephone Com-pany)162 NLRB 703, 718-719 (1967);N.LR.B. v. LocalNo. 3, International Brotherhood of ElectricalWorkers,AFL-CIO (New York Telephone Co.),477 F.2d 260 (C.A. 2,1973);Western Contracting Corporation v. N.L.R.B.,322F.2d 893 (C.A. 10, (1963) ).Applying the above enunciated principle, the ultimateissue in this case resolves to whether the Respondent maybe held legally liable for a work stoppage and refusal of itsrank-and-filemembers to unload, process, or otherwisehandle the meat products of Packerland scheduled for de-livery to Kroger. Upon the entire record, I find that thisquestion must be resolved adversely to Respondent. Ac-cordingly, I find Respondent engaged in conduct violativeof Section 8(b)(4)(i) and (ii)(B) of the Act.The record establishes the existence of a labor disputeinvolving Packerland and a sister local of Respondent.There is no suggestion that Respondent Local 540 was in-volved as a principal in that dispute; nor is there any con-tention that the action of the membership in refusing tohandle or process the Packerland meat arose out of a pri-mary labor dispute between Respondent and Kroger. Therole of Respondent's designated stewards in articulatingthe determination not to handle or process the Packerlanddelivery was, on the record before me, an active one, whol-ly consistent with and supportive of the policy of the Inter-national as announced in the publicationThe ButcherWorkmanto carry out an effective boycott against Packer-land through appeals to rank-and-file solidarity and sup- 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDport. It begs the question here to contend that nothing inthe bylaws of the Respondent, or nothing in the definedduties of stewardship attaching to Respondent's designatedstewards, authorized Rodriquez or Lopez to give leadershiptounlawfulactivity for the purpose of implementing a boy-cott against Packerland. The facts, nonetheless, as devel-oped in the record, establish that, upon being directed tounload and otherwise process the packerland meat deliv-ery, the stewards, Rodriquez and Lopez, articulated theirrefusaland initiated the walkout of the membership whichgave meaning and dimension to the refusal.5 The testimonyof Bethel, the lugger, reveals that the stewards had instruct-ed at least some members whose normal duties would haverequired them to do so not to unload the meat. While thereis evidence of record suggesting that, once the walkout hadtranspired, Tilson, the business representative of Respon-dent, orally indicated his displeasure with the decision ofthe stewards and the rank-and-file to leave their jobs, therecord is devoid of any evidence that Respondent, throughTilson or any other official, took effective disciplinary orother corrective action designed to countermand the deci-sion.Neither is there any evidence of any official disavow-al of the action. Indeed, Tilson's actions both prior andsubsequentto the walkoutsuggestedtacitunionsupport ofthe activities which had been given leadership by Rodri-quez and Lopez.It is to be remembered that on the day prior to the walk-out when Brynda in consultation with Tilson was seekingan interim solution to the problem arising from the pres-ence of Packerland meat on Kroger premises by suggestingthat unloading of the present delivery be undertaken withthe understanding that subsequent purchases of Packer-land meat would be discouraged, Tilson remained entirelypassive and abstained from giving any encouragement toBrynda of a type or character which would suggest that aresolution was possible or that the earlier declarations ofRodriquez and Lopez to the effect that the meat would notbe touched did not command official support from the Re-spondent. Then, later, after the initial walkout, instead ofissuing an official reprimand to the stewards for their parti-cipation in the walkout, Tilson gave them tacit support andencouragement in the form of assurances to the effect thatthere would be no subsequent refusal to enter into authori-tative discussions with Brynda outside the presence of thestewards for the purpose of reaching a final resolution ofthe disciplinaryissue involvingthe stewards. This conductby Respondent's agent Tilson, assessed in its entirety, mustbe viewed as a less than subtle form of acquiescence andinvolvement, constituting union support and ratification ofthe actions of its stewards.The sum of the record evidence reveals, and I find, thatthe refusal of the membership of Respondent to unload,process, or otherwise handle the Packerland meat prod-ucts; that Rodriquez and Lopez in their position of stew-3The record does not definitively establish whether or not it was Rodri-quez,Lopez,or the lugger,Bethel,who gave the oral directive and accompa-nying signal which initiated the walkout,but the matter is not of signifi-cance.It is clear that these things transpired in the presence of Rodriquezand Lopez and they were active participants.Indeed, they participated incirculating through areas of the plant for the purpose of summoning em-ployees-rank-and-file members of Respondent-to join the walkout.ards for Respondent, in the face of Brynda's directive tounload the meat, gave official voice to instructions to mem-bers not to do so; that the stewards coordinated and direct-ed the refusal and accompanying walkouts which gavemeaningto the policyinsofar asthe employees of the Kro-ger establishment were concerned; that the statements andconduct of the stewards in these latter regards constituted"inducement and encouragement" of employees of Krogerto cease work; that Tilson, an admitted agent of Respon-dent, gave support and tacit approval to the actions of thestewards and of the membership; and that, in light of theforegoing, Respondent must be held legally responsible forthe unlawful activities which transpired, and which consti-tuted violations of Section 8(b)(4)(i) and (ii)(B) of the Act.SeeLocal Union No. 60, United Brotherhood of Carpentersand Joiners of America, AFL-CIO (George P. MacDougallCo., Inc.),190 NLRB 127 (1971).IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of thecompanies described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Uponthe basis of the foregoing findings of fact andupon the entire record in this case,Imake the following:CONCLUSIONS OF LAW1.The Kroger Company and Packerland Packing Com-pany of Texas, Inc. are employersengagedin commerce orin anindustry affecting commerce within the meaning ofSections2(6) and (7) and 8(b)(4) of the Act.2.Amalgamated Meat Cutters and Butcher Workmenof North America, Local 540, AFL-CIO, is a labor organi-zation within the meaning of Section 2(5) of the Act.3.By inducing and encouraging the employees of TheKroger Companyto engagein work stoppages or otherwiseto refuse to perform services for The Kroger Company,including their refusal during the course of their employ-ment to unload, handle, or otherwise process a delivery ofmeatproducts from Packerland, and by threatening, coerc-ing, or restraining Kroger, with an object of forcing or re-quiring Kroger to cease doing business with Packerland,the Respondent has engaged in unfair labor practices with-in the meaningof Section 8(b)(4)(i) and (ii)(B) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of the MEAT CUTTERS LOCAL 540Act, Ihereby issue the following recommended:ORDER6Amalgamated Meat Cuttersand ButcherWorkmen ofNorth America, Local 540, AFL-CIO, Dallas, Texas, itsofficers,agents,and representatives shall:1.Cease and desist from:(a)Engaging in, or inducing or encouragingany individ-ual employed by The Kroger Company, or by any otherperson engaged in commerceor an industryaffecting com-merce,to engage in a strikeor a concertedrefusal in thecourse ofhis employmentto use,manufacture, process,transport,or otherwisehandle or work on any goods, orarticles,materials,or commodities,or toperformany serv-ices;or threatening,coercing,or restrainingThe KrogerCompany, or any other employer orperson engaged incommerce or in anindustry affectingcommerce, where ineither casean objectthereof isto force or require The Kro-ger Companyto cease doing businesswith PackerlandPacking Company of Texas, Inc.2.Take the followingaffirmative action which is neces-sary to effectuatethe policiesof the Act:(a) , Post in conspicuous places in its business offices,meeting halls, and in all places where notices to membersare customarily posted,copies ofthe attached noticemarked "Appendix." 7 Copies ofsaid notice,on forms pro-vided by theRegionalDirectorfor Region 16, after beingduly signed by Respondent's representatives,shall be post-ed by it immediately uponreceipt thereof,and be main-tainedby itfor 60 consecutivedays thereafter,in conspicu-ous places,including all places where notices to membersare customarily posted.Reasonable steps shallbe taken bythe Respondentto insurethatsaid notices are not altered,defaced, or covered by any othermaterial.(b) Sign and mail copies of said notice to the RegionalDirectorfor postingby The Kroger Companyand Packer-land PackingCompany of Texas,Inc., those companieswilling, at locationswhere noticesto theiremployees arecustomarily posted.337(c)Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order,what stepsthe Respondent has taken to comply herewith.6 In the event no exceptions are filed as provided by Sec.102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.7 In the event that the Board'sOrderis enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTthreaten, coerce, or restrain The KrogerCompany, or any other person engagedin commerceor in an industry affecting commerce, with an objectof forcing of requiring any such personto cease doingbusinesswith Packerland Packing Company of Texas,Inc.WE WILL NOTengage in, or induce or encourage indi-viduals by The Kroger Company, or any other personengaged incommerce, or in an industryaffecting com-merce,to engage in a strikeor work stoppage or torefuse inthe course of their employment to performany services, where an object of said strike, work stop-page,or refusalis to force or require The KrogerCompany, or any other person,to cease doing busi-ness withPackerland Packing Company of Texas, Inc.AMALGAMATED MEAT CUTTERSAND BUTCHERWORKMEN OFNORTH AMERICA, LOCAL 540,AFL-CIO